Citation Nr: 0922646	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-12 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bipolar disorder, to 
include as secondary to the service-connected peptic ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to October 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  Hearings before Veterans Law Judges 
were held in May 2006 and August 2008.  The hearing 
transcripts have been associated with the claims file.


FINDING OF FACT

Bipolar disorder was not incurred during service and was not 
caused or aggravated by service or the service-connected 
peptic ulcers.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have 
not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In August 2001, June 2004, and June 2007, VA sent letters to 
the Veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman, for the claim of direct and secondary 
service connection, and although the June 2004 and June 2007 
notice letters postdated the initial adjudication, the claim 
was subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records, providing 
personal hearings, providing examinations, and obtaining 
multiple nexus opinions.  The Board does not know of the 
existence of any outstanding relevant evidence.  Thus, the 
Board finds the issue ready for adjudication.  

Service Connection

The Veteran seeks service connection for a psychiatric 
disorder, currently diagnosed as bipolar disorder.  The 
veteran contends that his bipolar disorder was incurred in 
service, and that his in-service (and service connected) 
ulcers were manifestations of the bipolar disorder.  He has 
also contended that his bipolar disorder was caused or 
aggravated by his service-connected peptic ulcer disease.  
The Board notes that the Veteran was previously denied 
service connection for alcoholism and a nervous disorder.  
See July 1975 and September 1995 rating decisions.  Those 
decisions were not appealed and are final.  Thus, this appeal 
is limited to service connection for a bipolar condition.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Service medical records do not report any complaints or 
findings of anxiety, depression, or other psychiatric 
symptoms.  Post-service medical records report diagnoses of 
alcoholism beginning in 1974, anxiety beginning in 1988, 
depression (and symptoms thereof) beginning in 1993, and 
bipolar disorder beginning in 1999.  

A VA examination was conducted in July 2005.  After 
examination and review of the record, the examiner diagnosed 
the Veteran with bipolar disorder and history of 
polysubstance abuse in full remission.  The examiner stated 
that it was her impression that there was "no connection 
between the [Veteran's] bipolar disorder and his history of 
peptic ulcer disease".  The examiner explained that, "as 
far as [she was] aware, these two medical conditions have not 
been shown in the literature to have any connection".  She 
added that it seemed that the Veteran's bipolar disorder 
"has been something that has been going on for many years, 
probably prior to his exacerbation of his peptic ulcer 
disease which likely from his description was exacerbated by 
his military service".  

Another VA examination was conducted in November 2007.  After 
examination and review of the record the examiner diagnosed 
the Veteran with bipolar disorder.  The examiner stated that, 
in his opinion, it was less likely as not that the bipolar 
disorder was caused or aggravated by military service.  In 
support of this opinion, the examiner noted that the evidence 
showed no evidence of treatment for bipolar disorder or any 
other mental disorder during service.  The examiner stated 
that "in terms of the etiology of the bipolar disorder, it 
is a genetically influenced condition that may also be 
influenced by psychological factors" and that "while the 
specific psychological factors in the Veteran's case are not 
clearly identified, the apparent onset of the disorder was at 
least over ten years following discharge".  In support of 
this statement, the examiner noted that the first available 
records of mental health treatment following discharge are 
from 1975, further noting that these records refer only to 
alcohol abuse and not bipolar disorder or a similar disorder.  
Furthermore, the examiner believed it was less likely as not 
that the service-connected peptic ulcer caused or aggravated 
the bipolar disorder.  The examiner noted that the 
gastrointestinal disorder onset several years before the 
initial diagnosis of bipolar disorder and that there was "no 
indication in the record that there is a connection between 
the two conditions".  

In November 2008, VA requested an opinion from a Veterans 
Health Administration (VHA) specialist in order to address 
the July 2005 VA examiner's opinion that the Veteran's 
bipolar disorder had existed during, and possibly prior to, 
service.  Specifically, the specialist was requested to state 
whether there was evidence of any in-service symptoms which 
could have been manifestations of bipolar disorder and 
whether bipolar disorder had preexisted service.  

After review of the evidence, the VHA specialist stated that 
he disagreed with the July 2005 VA examiner's opinion that 
the Veteran's bipolar disorder had been "going on for many 
years".  The specialist explained that there was "simply no 
information available to make this conclusion:  there are no 
records or documentation of psychiatric problems or symptoms 
prior to joining the service in 1960" and the 1960 entry 
examination "did not acknowledge any history or presence of 
psychiatric problem".  The specialist stated that in his 
opinion, the Veteran did not have bipolar disorder while he 
was in service as there were "no signs and symptoms noted to 
make this diagnosis" during service -- the service medical 
records did not report any complaints or findings of anxiety, 
depression, or other psychiatric symptoms, to include 
hypermanic or manic symptoms.  

The specialist also stated that it was his opinion that there 
was no connection between bipolar disease and peptic ulcer 
disease.  The specialist noted that the Veteran was treated 
for ulcers in service, but he stated that "the presence of 
ulcers is NOT [sic] a manifestation or symptom of bipolar 
disorder".  He explained that the diagnostic criteria for 
bipolar disorder were specific and did not include having an 
ulcer, and he added that, to his understanding of the current 
medical knowledge, there is no connection between bipolar 
disorder and ulcers.  

After review of the evidence, the Board finds that service 
connection is not warranted.  The service medical records 
document no complaints or findings suggestive of bipolar 
disorder, the initial evidence suggestive of psychiatric 
impairment dates more than ten years after separation, and 
the initial diagnosis of bipolar disorder of record dates 
more than 36 years after separation from service.  See Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  The Board notes that a VA 
examiner suggested that the Veteran's bipolar disorder 
existed during service.  See July 2005 VA examination record.  
This opinion lacks probative value, however, as it is not 
supported by a rationale or explanation.  See Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (medical 
opinion that contains only data and conclusions not entitled 
to any weight).  Furthermore, this finding is contradicted by 
the service medical records which reflect no evidence of 
bipolar disorder and the highly probative VHA specialist's 
opinion that the bipolar disorder did not onset until after 
separation from service.  The Board notes that the Veteran 
has claimed that his in-service ulcers were manifestations of 
his bipolar disorder.  As a layperson, however, the Veteran 
is not competent to comment on the presence or etiology of a 
medical disorder; rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the medical evidence contains multiple 
findings that the in-service ulcers were not manifestations 
of bipolar disorder.  Thus, the Board finds that the evidence 
does not suggest that the bipolar disorder was incurred in or 
aggravated during service.  

The Board also finds that the evidence does not suggest that 
the bipolar disorder was caused or aggravated by service or a 
service-connected disability.  The evidence does not include 
any medical findings suggestive of a causal relationship 
between the bipolar disorder and service or the service-
connected peptic ulcers, though the record does include 
multiple opinions from medical practitioners that the 
Veteran's bipolar disorder was not caused or aggravated by 
service or by the service-connected peptic ulcers.  

In sum, the Board finds that the evidence does not suggest 
that service connection is warranted for the Veteran's 
bipolar disorder; thus, the claim is denied.  


ORDER

Service connection for a bipolar disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


